EXHIBIT 12.1 HALLIBURTON COMPANY Computation of Ratio of Earnings to Fixed Charges (Unaudited) (Millions of dollars, except ratios) Nine Months Ended September 30, Year Ended December 31 Earnings available for fixed charges: Income from continuing operations before income taxes and noncontrolling interest $ Add: Distributed earnings from equity in unconsolidated affiliates 8 30 43 28 34 30 Fixed charges Subtotal Less: Equity in earnings of unconsolidated affiliates 11 50 57 65 42 47 Total earnings available for fixed charges $ Fixed charges: Interest expense $ Rental expense representative of interest 48 65 54 59 52 46 Total fixed charges $ Ratio of earnings to fixed charges All periods presented reflect the adoption of new accounting standards and the reclassification of KBR, Inc. to discontinued operations.
